Title: To James Madison from Mathew Carey, 9 April 1804 (Abstract)
From: Carey, Mathew
To: Madison, James


9 April 1804, Philadelphia. “Some time since I submitted to the legislature of the United States propositions for furnishing them with 4 or 500 copies of the Laws of the United States, at the rate of One dollar per volume in sheets, exclusive of the binding, which I engaged to have done for 31 cents per volume. An act, I find, has been passed on the subject, for receivi⟨ng⟩ 400 copies, & an appropriation of 2000 Dollars only made, which is not much more than half the stipulated price. This error has arisen from the spirit of procrastination too common in public bodies. In the beginning of the session there was a great deal of anxiety to provide for an edition of 10,000 copies; but afterwards the proposition for furnishing 4 or 500, ‘dragged it⟨s⟩ slow length along,’ & was not decided upon till the very last day of the session.
“I shall regard it as a favour if you furnish me with your ideas upon this subject.” Adds in a postscript: “I have given the Books to be bound.”
